         Case 1:18-cv-03501-JGK Document 246 Filed 05/30/19 Page 1 of 1



                                           LAW OFFICES OF
                                  JOSHUA L. DRATEL, P.C.
                                    A PROFESSIONAL CORPORATION

                                          29 BROADWAY
                                              Suite 1412
                                    NEW YORK, NEW YORK 10006
                                                   ---
                                      TELEPHONE (212) 732-0707
                                       FACSIMILE (212) 571-3792
                                    E-MAIL: JDratel@JoshuaDratel.com

JOSHUA L. DRATEL                                                             STEVEN WRIGHT
      —                                                                      Office Manager
LINDSAY A. LEWIS
WHITNEY G. SCHLIMBACH
                                                        May 30, 2019

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:      Democratic National Committee v. The Russian Federation (WikiLeaks),
                                            18 Civ. 3501 (JGK)

Dear Judge Koeltl:

        This letter is submitted on behalf of defendant Wikileaks, which I represent in the above-
entitled case, and seeks a one-week extension – from June 3, 2019, until June 10, 2019 – of the
due date for WikiLeaks’ Reply Memorandum of Law in support of WikiLeaks’ Motion to
Dismiss Plaintiff’s Second Amended Complaint. I have spoken with Geoffrey A. Graber, Esq.,
of Cohen Milstein Sellers & Toll PLLC (Plaintiff’s Attorneys), and he has informed me that
Plaintiff consents to this application. The reasons for the extension are a concurrent deadline
next week for pretrial motions in a criminal case, United States v. Blondet, 16 Cr. 387 (JMF), as
well as the logistical challenges of timely communication and coordination with lawyers overseas
who are handling other pressing recent matters related to WikiLeaks.

     Accordingly, it is respectfully requested that the due date for WikiLeaks’ Reply
Memorandum of Law be extended one week until June 10, 2019.

                                                        Respectfully submitted,




                                                        Joshua L. Dratel
JLD/
